Citation Nr: 1445496	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, not otherwise specified (claimed initially as severe anxiety, severe stress, and major depression).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disorder, claimed as being secondary to chronic right ankle sprain.

4.  Entitlement to service connection for a right hip disorder, claimed as being secondary to right ankle sprain.

5.  Entitlement to service connection for a back disorder, claimed as being secondary to right ankle sprain.

6.  Entitlement to service connection for varicose veins with swelling of the bilateral lower extremities.

7.  Entitlement to service connection for Gulf War Syndrome (claimed initially as chronic fatigue, muscle pains and aches, fibromyalgia, memory loss, neuropathy of the bilateral upper and lower extremities, and multiple chemical sensitivity).

8.  Entitlement to an earlier effective date than April 3, 2007 for service connection for nocturnal enuresis.

9.  Entitlement to an increased disability rating for chronic right ankle sprain with moderate arthrosis, rated currently as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 through September 1991.  This period of active duty included service in the Southwest Asia Theater of Operations from January through May of 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2005, June 2008, December 2008, August 2009, and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the December 2005 rating decision, the RO denied the Veteran's claims for service connection for PTSD and acquired psychiatric disorders other than PTSD, to include severe anxiety, major depression, severe stress, and depressive disorder.  In a March 2006 Notice of Disagreement (NOD), the Veteran expressed disagreement with these denials.  After a Statement of the Case (SOC) addressing these issues was mailed to the Veteran in August 2006, the Veteran perfected his appeal via VA Form 9 substantive appeal received by VA later that month.

In the June 2008 rating decision, the RO denied service connection for a right knee disorder, right hip disorder, and a back disorder.  In a March 2009 submission, the Veteran expressed his disagreement with the RO's denials of service connection for right knee disorder, right hip disorder, and low back disorder.  An SOC addressing these issues was mailed to the Veteran in December 2009.  The Veteran subsequently perfected his appeal as to these issues in a January 2010 VA Form 9 substantive appeal.

In the December 2008 rating decision, the RO reopened and granted the Veteran's claim for service connection for nocturnal enuresis, effective July 7, 2008, and assigned a 10 percent initial disability rating.  In March 2009, the Veteran filed an NOD in which he expressed disagreement with the assigned effective date.  An SOC addressing this issue was provided to the Veteran in December 2009.  The Veteran perfected his appeal as to this earlier effective date issue in a January 2010 VA Form 9 substantive appeal.

In the August 2009 rating decision, the RO denied service connection for claimed Gulf War Syndrome manifested by chronic fatigue, muscle pain, fibromyalgia, memory loss, neuropathies in his upper and lower extremities, and sensitivity to chemicals.  In the same rating decision, the RO also denied the Veteran's March 2009 claim for an increased disability rating for chronic right ankle sprain, rated as 20 percent disabling.  An NOD challenging these denials was received from the Veteran later that month.  After an SOC addressing these issues was mailed to the Veteran in August 2010, the Veteran perfected his appeal as to both issues in a September 2010 VA Form 9 substantive appeal.

Finally, in the December 2010 rating decision, among other issues, the RO denied the Veteran's claims for service connection for varicose veins in both legs.  In a June 2011 NOD, the Veteran preserved his appeal only as to the issue of entitlement to service connection for varicose veins.  After an SOC as to that issue was mailed to the Veteran in April 2012, the Veteran perfected his appeal in a June 2012 VA Form 9 substantive appeal.

The Veteran's substantive appeals reflect that he requested a video conference hearing in this matter.  Per the Veteran's request, a video conference hearing was scheduled to take place in July 2014; however, the Veteran did not appear.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that the hearing be rescheduled.

The issues of the entitlement to service connection for an acquired psychiatric disorder and for PTSD, and the claim of entitlement to an increased evaluation for chronic right ankle sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has documented service in the Southwest Asia Theater of Operations from January through May of 1991.

2.  The Veteran has bilateral varicose veins which are not shown as having been sustained during service, caused by or resulting from his active duty service, or caused or aggravated by his service-connected chronic right ankle sprain.

3.  The Veteran does not have disabilities in his right knee, right hip, and back.

4.  The Veteran has fibromyalgia which may be presumed as having been sustained as a result of his service in the Southwest Asia Theater of Operations.

5.  The Veteran's reported memory loss, decreased concentration, and cognitive deficits are manifestations of a psychiatric disorder and do not constitute an undiagnosed illness or a medically unexplained chronic multisystem illness; likewise, the Veteran's claimed respiratory distress and chemical sensitivity do not constitute an undiagnosed illness or a medically unexplained chronic multisystem illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).

2.  The criteria for service connection for a right hip disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).

3.  The criteria for service connection for a back disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).

4.  The criteria for service connection for varicose veins, with swelling of the bilateral lower extremities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  The criteria for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

6.  The criteria for an effective date earlier than April 3, 2007, for service connection for nocturnal enuresis, are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning the issues of the Veteran's entitlement to service connection for claimed disabilities of the right knee, right hip, and back, a November 2007 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims, and the process by which effective dates and disability ratings are assigned.  In relation to his claim for an earlier effective date for service connection of nocturnal enuresis, an August 2008 letter provided the Veteran with the same information in relation to that claim.  Moreover, the Board observes that the August 2008 letter would also apply to the "downstream" earlier effective date issue concerning the Veteran's nocturnal enuresis.    Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The same information in regard to the issue of the Veteran's entitlement to service connection for claimed Gulf War Syndrome was provided in a May 2009 letter.  Each of the foregoing issues were adjudicated in subsequently issued rating decisions.  Thus, because the VCAA notice letters that were provided before initial adjudication of the foregoing issues were legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and transcripts of DRO hearing testimony received in April 2007 and June 2011 have been associated with the record.  The Veteran was also afforded VA examinations of his right knee, right hip, and back in April 2008.  A VA examination of his varicose veins was performed in March 2012.  VA examinations of symptoms and manifestations which were reported in connection with claimed Gulf War Syndrome were performed in July 2009 and May 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of adjudicating the issues considered herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates a current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Gulf War Syndrome

As noted above, the Veteran had documented service in the Southwest Asia Theater of Operations from January through May of 1991.  In his February 2009 claim and other claims submissions, he alleged various symptoms and manifestations which he believes are related to exposure to environmental hazards during such service, including:  chronic fatigue; muscle pains and aches; fibromyalgia; memory loss; neuropathies of the bilateral upper and lower extremities; and sensitivity to certain chemicals, smells, and fumes.

Special provisions are in place for claims which relate to service connection for certain disabilities sustained as a result of service in Southwest Asia.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2013)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2013); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2013).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a)(3) (2013).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2013).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2013).  By regulation, the Persian Gulf War is defined as beginning in August 1990 through a date not yet prescribed.  38 C.F.R. § 3.2 (2013).  Here, the Veteran's documented service in Southwest Asia from January through May of 1991 is sufficient to render him a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.

Subject to the foregoing special provisions, the Board notes that the Veteran has alleged in his claims submissions that he has various symptoms which include chronic fatigue; muscle pain and cramping; fibromyalgia; memory loss and other cognitive deficits; neuropathies in his extremities; and a hypersensitivity to certain chemicals and fumes which caused respiratory distress, headaches, dizziness, and nausea.

In regard to his claimed musculoskeletal complaints, the evidence shows that the Veteran began receiving VA treatment for left-sided paresthesias in February 2000.  In June 2005, he returned complaining of ongoing tingling on his head and in his cheeks.  In October 2008, he was evaluated and treated for complaints of muscle pain, weakness, and fatigue in his bilateral biceps, triceps, and calves.  Following MRI and nerve conduction studies, a treating VA neurologist opined that the Veteran did not have a left median nerve myopathy, which was apparently suspected.  Still, no specific diagnosis was rendered for the Veteran's musculoskeletal complaints.

In September 2009, the Veteran returned for VA treatment of ongoing generalized pain.  Although a physical examination was normal, the Veteran was diagnosed with a myalgia.  In January 2010, he was re-evaluated for ongoing muscle pains, paresthesias in his face and upper extremities, and occasional swelling in his hands.  A physical examination at that time indicated the presence of diffuse muscle tenderness throughout the Veteran's body.  The treating VA physician opined that these findings were consistent with features of fibromyalgia, and issued a diagnosis of primary fibromyalgia syndrome with identified symptoms including constant and widespread musculoskeletal pain, stiffness, and sleep disturbances.

During a May 2012 VA examination, the Veteran continued to report widespread musculoskeletal pain and stiffness.  On examination, tender points were noted again throughout the Veteran's body.  Based on the noted medical history and the findings from the examination, the examiner diagnosed a fibromyalgia condition.  

The Board reiterates that, under 38 C.F.R. § 3.317, fibromyalgia is a qualifying chronic disability for which service connection may be presumed based simply on documented Persian Gulf service.  Interestingly, the May 2012 examiner opined expressly that the Veteran's fibromyalgia condition was not due to "Gulf War Syndrome" or exposure to toxins; however, no reasoning or rationale is given for this opinion.  In the absence of any sufficient rationale, the Board is not inclined to assign any probative weight to this unsupported opinion.  Indeed, there is no other evidence in the record which supports the VA examiner's negative opinion, or which otherwise rebuts the presumption that the Veteran's fibromyalgia did result from his Persian Gulf service.

Additionally, the Board observes that symptoms of paresthesias and generalized muscle pain, which would appear from the record to be attributable to the Veteran's fibromyalgia, were reported by the Veteran as early as 2000.  Indeed, the VA treatment records show that fibromyalgia was initially suspected and diagnosed in September 2009.  Under the circumstances, the evidence shows that the Veteran's fibromyalgia has likely been chronic since 2000.

In view of the above, the Board finds that the Veteran's fibromyalgia may be presumed as having been sustained as a result of his documented Persian Gulf service.  As such, the Veteran is entitled to service connection for fibromyalgia.

Turning now to reported symptoms of memory loss, cognitive deficits, respiratory distress, and hypersensitivity to certain chemicals and fumes, the Board finds that such complaints, although chronic, do not constitute an undiagnosed illness or a medically unexplained chronic multisystem illness.

Regarding the Veteran's claimed cognitive deficits, he testified during an April 2007 Decision Review Officer (DRO) hearing, that he was having problems with his memory and concentration.  In an April 2009 statement, he reported ongoing memory problems which caused him to misplace his keys, misplace money, and forget names.  He also stated that he had difficulty in understanding and following directions.

Indeed, the VA treatment records in the claims file, which pertain to treatment from May 1996 through June 2012, show that the Veteran received regular psychiatric evaluation, counseling, and treatment, during which he reported persistent memory and concentration problems.  Still, repeated cognitive and personality testing performed in February 2005, January 2009, and September 2010 were interpreted as showing no evidence of an organic cognitive dysfunction.  Indeed, the VA psychiatric treatment records show that the Veteran's diminished memory and concentration were viewed and treated as being simply a symptom of his psychiatric condition, which was diagnosed alternatively as major depressive disorder; anxiety disorder, not otherwise specified (NOS); and PTSD.  Although the claims file also contains pertinent psychiatric records from The Vet Center and Mercy Medical Center, these records do not express any contradictory findings or opinions concerning the etiology or origin of the Veteran's cognitive dysfunction.  Similarly, VA examinations of the Veteran's psychiatric condition and claimed Gulf War Syndrome, performed in August 2007, July 2009, and May 2012 do not support the contrary conclusion that the Veteran has a distinct organic cognitive disorder.

In view of the foregoing, the evidence to date appears to show that the Veteran's memory problems, concentration problems, and difficulty following instructions are manifestations of his psychiatric disorder.  Toward that end, those manifestations will be treated and considered as part of the Veteran's claimed PTSD and other acquired psychiatric disorders.

Regarding the Veteran's claimed respiratory distress and sensitivity to chemicals, the Veteran, who worked previously as a truck driver, testified during his April 2007 DRO hearing that he becomes lightheaded when exposed to petroleum products.  Indeed, in a July 2008 statement, the Veteran's former co-worker, J.C., stated that he frequently saw the Veteran stopped at various rest areas and demonstrating apparent symptoms of drowsiness, nausea, fatigue, and weakness.  He recalled also that the Veteran was routinely exposed to exhaust fumes from his truck.

In subsequent claims submissions, including April 2009 statements and additional testimony given during a June 2011 DRO hearing, the Veteran continued to report hypersensitivity to fumes from household cleaning products, certain colognes and perfumes, lighter fluid, and gasoline fumes.  Notably, he also stated that he was routinely exposed to environmental hazards from exhaust fumes and fumes from steel mills and factories where he frequently drove his truck.

Post-service treatment records in the claims file show that the Veteran initially sought VA treatment in June 2003 for reported lung problems, lethargy, nausea, and weakness after recently inhaling diesel exhaust fumes.  Later that month, he returned with ongoing complaints of chest tightness, breathing problems, and headaches that were triggered by petroleum smells and fresh asphalt.  At that time, he was diagnosed with dyspnea.

Subsequent VA treatment records show that the Veteran continued to be followed for reported intolerance to chemicals and smells.  During an October 2004 treatment, he expressed concern that he was experiencing symptoms of carbon monoxide poisoning; although that specific diagnosis was not rendered.  Indeed, in June 2005, the Veteran was diagnosed simply with a "respiratory abnormality."

During VA treatment in February 2008, the Veteran continued to report lightheadedness and fatigue after smelling certain fumes.  At that time, the treating VA medical staff suspected that the Veteran's complaints were a likely form of somatization.

During a September 2010 neuropsychiatric evaluation, the Veteran continued to complain of sensitivity to smells from tar, carbon monoxide, colognes, perfumes, and air fresheners.  He expressed concern that this sensitivity was due to chemical exposure experienced during his service in the Persian Gulf.  In regard to the reported chemical sensitivity, the examining psychiatrist opined that the Veteran's complaints of chemical sensitivity were unlikely to be related to his Persian Gulf service, but rather, represented elements of hypochondriasis or somatoform disorder.  As rationale, the psychiatrist noted that the Veteran did not report any such symptoms prior to his complaints after inhaling truck fumes.

Indeed, other than the Veteran's lay assertions, there are no other opinions in the record which contradict the February 2008 and September 2010 opinions that the Veteran's complaints of chemical hypersensitivity represent a somatoform disorder or hypochondriasis.  In addressing lay evidence and determining its probative value, if any, attention is directed to both elements of competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran is certainly competent to report symptoms such as respiratory distress, dizziness, headaches, and nausea.  Indeed, he is also competent to report his observation that such symptoms are present after he is exposed to certain smells, fumes, and chemicals.  Nonetheless, the Veteran is not competent to offer a diagnosis, nor is he competent to offer a probative opinion as to the complex question of whether the perceived chemical hypersensitivity is medically related to the distant chemical exposure that he experienced during Persian Gulf service in 1991.  Indeed, this medical question is complicated in this case by not only the distance in time from the Veteran's in-service exposure to chemicals in 1991 and the initial complaints noted in 2003, but also by the Veteran's longstanding occupational exposure to various environmental hazards and by his complex medical history, which includes diagnoses of various acquired psychiatric disorders which may also be the bases of the Veteran's reported chemical sensitivity.  In view of the same, the Board does not assign any probative weight to the Veteran's assertion that his chemical sensitivity is related in any way to his Persian Gulf service.

By contrast, the diagnoses and opinions rendered by VA medical staff in February 2008 and September 2010 appear to be based upon a full and complete understanding of the Veteran's history and are consistent with the other evidence in the record.  Moreover, these opinions are also based upon noted findings from clinical physical, psychiatric, and cognitive examination.  Indeed, there is nothing in the corresponding treatment records which would suggest that the findings serving as the bases for these opinions are unreliable or incomplete.  For these reasons, the Board assigns probative weight to the uncontradicted diagnoses and opinions expressed in the February 2008 and September 2010 treatment records.

Accordingly, the Board concludes that the Veteran's reported respiratory distress and chemical sensitivity have not been shown as constituting an undiagnosed illness or medically unexplained chronic multisystem illness, or as being otherwise related to the Veteran's service in the Persian Gulf.  Under the circumstances, the Veteran is not entitled to service connection for any disabilities resulting from his claimed respiratory distress or chemical sensitivity.

Overall, the evidence shows that the Veteran has fibromyalgia which may be presumed as having been sustained as a result of his service in the Persian Gulf.  Accordingly, the Veteran is entitled to service connection for fibromyalgia.  To that extent only, this appeal is granted.

	B.  Varicose Veins

In his August 2009 claim, June 2011 NOD, and June 2012 substantive appeal, the Veteran alleges generally that he is entitled to service connection for varicose veins.  During a March 2012 VA examination, he asserted that his varicose veins resulted from favoring his right ankle while he walked.  Service connection is presently in effect for a chronic right ankle sprain.

The Veteran's service treatment records are entirely silent for any subjective complaints, objective findings, diagnoses, or treatment related to varicose veins.  No such condition was reported by the Veteran during his July 1985 enlistment examination or his August 1991 separation examination.  Indeed, medical examinations performed at the enlistment examination and separation examination revealed normal lower extremities.

Post-service treatment records in the claims file show that the Veteran's varicose veins were first noted in a June 2009 VA venogram.  A physical examination performed during VA treatment in September 2011 confirmed the ongoing presence of varicose veins.  These treatment records do not express any opinion as to the cause or origin of the varicose veins.

During a March 2012 VA examination, the Veteran reported the foregoing treatment history, and as noted above, theorized that his varicose veins resulted from favoring his right ankle.  On examination, the examiner again confirmed the presence of varicose veins in both legs, but opined that it is less likely as not that the varicose veins were due to the Veteran's right ankle disability.  As rationale, the examiner noted that, by definition, varicose veins are a disorder marked by weakened walls of the veins in the legs due to family history, older age, gender, and/or obesity.  The examiner noted further that there is no definitive research, literature, or clinical evidence which supports the Veteran's contention that his varicose veins are the result of his chronic right ankle sprain with moderate arthrosis.  Moreover, the examiner observed, the Veteran's varicose veins were bilateral and not unilateral, which would apparently not be consistent with a disorder resulting from favoring one leg or the other.

Overall, the evidence shows that the Veteran's varicose veins were not sustained during service, or as a result of service, or caused or aggravated by his service-connected right ankle disability.  The only opinion rendered in that regard by a medical professional is the VA examiner's March 2012 negative opinion, which is supported by rationale.

Notably, the Veteran appears to argue in his June 2012 substantive appeal that the March 2012 VA examination is insufficient because the VA examiner had allegedly stated to him that she was "not going through [his] file."  Despite the Veteran's assertions, the Board notes that the VA examiner notes expressly in her opinion that the claims file was reviewed in conjunction with the examination.  Indeed, the medical history noted by the examiner is consistent with the Veteran's medical and treatment history which are documented in the claims file.  Moreover, there is no indication in the examination report of any irregularities in the conduct of the examination, such as to render unreliable the findings and opinions given by the examiner.  Under the circumstances, the Board sees no basis upon which to determine that the March 2012 examination was inadequate for purposes of determining the nature and etiology of the Veteran's varicose veins.

As noted above, the Veteran is competent to report his observed symptoms, when they began, and their duration.  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007) (concerning a dislocated shoulder).  Nonetheless, the Veteran is not competent to provide an opinion as to more complex medical matters which require medical knowledge, such as causation of a disability.  See 38 C.F.R. § 3.159(a)(2); Routen, 10 Vet. App. at 187, aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  To the extent that the Veteran has theorized that his varicose veins resulted from favoring his right ankle, such statements do not constitute a probative opinion.

By contrast, the VA examiner's negative March 2012 opinion is supported by rationale that is based upon a review of the record, findings from the examination, and an understanding of the medical history that is consistent with the other evidence in the record.  Given the same, the Board assigns far greater probative weight to the negative March 2012 opinion than it does to the Veteran's lay assertions concerning the cause of his varicose veins.

As the evidence does not show that the Veteran's varicose veins were sustained during service, as a result of service, or was caused or aggravated by his service-connected right ankle disability, the Veteran is not entitled to service connection for varicose veins.  To that extent, this appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Right Knee, Right Hip, and Back

In relation to his claims for service connection for disabilities of the right knee, right hip, and back, the Veteran alleged generally in his July 2007 claim that he is entitled to service connection for each of those disabilities.  During his June 2011 DRO hearing, he testified that he was initially diagnosed with a right knee disorder within the past one or two years.  Concerning his right hip, he testified that he first noticed symptoms within the last couple years.  In relation to his back, he testified that he had been diagnosed with rheumatoid arthritis which his treating physician believed was related to his service-connected right ankle disability.

The service treatment records do not reflect any in-service complaints of any right knee, right hip, or back problems.  During his July 1985 enlistment examination and August 1991 separation examination, the Veteran expressly denied having any prior or current history of swollen or painful joints; cramps in his legs; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; recurrent back pain; or "trick" or locked knee.  Physical examinations performed during the enlistment and separation examinations did not reveal any abnormalities of the spine or lower extremities.

VA treatment records in the claims file reflect sporadic treatment for complaints in the right knee, right hip, and back.  In September 2008, the Veteran reported that he was having "Charlie horses" in his knees.  A physical examination was normal.

VA treatment records from March through April 2010 show that the Veteran was followed for reported upper and low back pain.  X-rays of the spine, however, did not reveal any objective abnormalities.

In June 2010, the Veteran was seen for reported right knee and hip pain.  A physical examination of the knee and hip again revealed no objective findings.  Demonstrated ranges of motion of the right knee and right hip were normal.  An MRI study of the right knee was also normal.  The Veteran was diagnosed with "likely osteoarthritis" of the right knee and joint pain.

During an April 2008 VA examination of the joints, the Veteran reported the onset of right knee pain approximately a few years ago.  He described that the pain symptoms had progressed from being intermittent to being constant.  The Veteran also reported warmth in the area of his knee and a sensation of giving way (although he appeared to deny actual instability marked by locking or actual giving way).  Despite these reported symptoms, a physical examination of the right knee was grossly normal.  Demonstrated motion was full with extension to zero degrees and flexion to 140 degrees.  Repetitive motion was not productive of any additional symptoms or further loss of motion.  Again, and contrary to the previous June 2010 diagnosis of "likely osteoarthritis," right knee x-rays were normal.  In all, the examiner determined that there was no evidence to support a right knee diagnosis, other than the Veteran's own subjectively reported pain.

Concerning the right hip, the Veteran reported the onset of pain several years before, but was unable to be more specific as to the time frame of onset.  He reported that the pain radiated into his buttocks.  He denied having any locking or giving way in the joint.  During the physical examination, the Veteran reported the presence of hip pain which he described as being seven out of 10 in severity.  Demonstrated hip motion was full, pain free, and included flexion to 125 degrees, internal rotation to 60 degrees, external rotation to 40 degrees, and abduction to 45 degrees.  Repetitive motion was not productive of any additional symptoms or loss of motion.  X-rays of the right hip were normal.  The examiner concluded that there was also no evidence to support a right hip diagnosis, other than the Veteran's reports.

In regard to the Veteran's claimed back disorder, the Veteran again reported the onset of pain several years ago.  He described the pain symptoms as being a seven out of 10 in severity while seated and escalating to a severity of eight or nine out of 10 while walking.  He denied having any radiation of his back pain.  On examination, the Veteran reported the presence of pain which he rated as an eight out of 10 in severity.  Deep palpation was productive of slight pain over the right sacroiliac joint.  Demonstrated thoracolumbar motion was full, albeit with pain being reported at the endpoint of forward flexion.  Repetitive motion was not productive of additional symptoms or further loss of motion.  Straight leg raise tests were normal and no evidence of spasm was seen.  X-rays of the lumbar spine were also normal.  Also in relation to the back, the examiner opined that there was no evidence to support a diagnosis other than the Veteran's complaints 

Overall, the evidence shows that the Veteran does not have current disabilities in his right knee, right hip, and low back.  Accordingly, a basic legal element of service connection, namely that the evidence show a current disability, has not been met and service connection for those claimed disabilities is not warranted.  38 C.F.R. § 3.303(a).

As noted, the Veteran has made general allegations that he has disabilities in his right knee, right hip, and back.  As noted above, the Veteran is competent to provide probative statements as to when observable symptoms in his right knee, right hip, and back began and how long they have persisted.  Nonetheless, he is not competent to provide a probative diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Thus, to the extent that the Veteran has asserted specific diagnoses pertinent to his right knee, right hip, and back, he is not competent to provide such diagnoses.

Even if probative weight could be assigned to the diagnoses suggested by the Veteran, such diagnoses are not supported by the other evidence in the record, and indeed, are contradicted by the VA examiner's April 2008 opinion.  In that regard, the Board notes that the VA examiner's opinion is based upon an accurate review and understanding of the Veteran's medical history and are consistent with the other evidence in the record.  The Board notes further that there is no indication of any irregularity in the conduct of the April 2008 examination which would render or even suggest that the findings and conclusions expressed by the examiner are unreliable.  For these reasons, the Board assigns significantly greater probative weight to the VA examiner's April 2008 opinion than it does to the Veteran's lay assertions.

In the absence of evidence showing that the Veteran has current disabilities in his right knee, right hip, and low back, the Veteran is not entitled to service connection for those claimed disabilities.  To that extent, this appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


III.  Earlier Effective Dates

By way of history, the Veteran filed his original claim for service connection for nocturnal enuresis (claimed at the time as uncontrolled urination) in July 2003.  That claim was denied in a rating decision that was mailed to the Veteran on October 28, 2004.  In May 2005, the Veteran filed a timely NOD, by which he preserved his appeal of the RO's denial of service connection for uncontrolled urination.  Subsequently, an SOC addressing that issue was mailed to the Veteran on September 19, 2005.  An accompanying letter instructed the Veteran that he had 60 days from the date of the letter, or, the remainder of the one year period from the date of the rating decision being appealed in which to perfect his appeal by filing a VA Form 9 substantive appeal.  Although a VA Form 9 substantive appeal was received from the Veteran on December 30, 2005, this submission was deemed untimely.  Indeed, the Board observes that the Veteran had until November 18, 2005 (60 days from the date of the SOC) to perfect his appeal.  Notification of the untimeliness of the substantive appeal was mailed to the Veteran in January 2006.  Despite this notice, the Veteran wrote VA in August 2006 and asked that a personal hearing be scheduled regarding his nocturnal enuresis claim.  In a September 2006 letter, VA again notified the Veteran that his December 30, 2005 substantive appeal was being deemed untimely and that no further action would be taken by VA with regard to the Veteran's claim for service connection for nocturnal enuresis.

The Veteran next contacted VA concerning his claim for service connection for nocturnal enuresis via letter received by VA on July 7, 2008.  In that letter, the Veteran stated, "I want to re-open my claim for enuresis..."  In a December 2008 rating decision, the RO reopened the Veteran's claim for service connection for nocturnal enuresis and granted service connection, effective from July 7, 2008, the date on which the Veteran's request to reopen his claim was received.

As noted in the introduction, the Veteran has timely filed and perfected an appeal in which he challenges the assigned effective date.  Specifically, he argues in his claims submissions that the effective date should be fixed to July 8, 2003, which appears to be the approximate date on which he mailed his original claim.

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. § 3.400 (2013) (to the same effect).  In the limited situation in which the application for benefits is received within one year from the veteran's date of discharge from active duty service, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  When a claim has been received which meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Based upon the foregoing history, it is evident that the Veteran's grant of service connection for nocturnal enuresis did not arise from his original July 2003 claim for service connection, but rather, from his July 2008 request to reopen his claim for service connection.  Based upon this fact, to the extent that the Veteran is alleging that the claims process initiated by his original July 2003 claim was ongoing, the Veteran is mistaken, as there is no indication in the record of any intention on the part of the Veteran to perfect his appeal of the RO's denial of his original service connection claim.

Given the above, the effective date for service connection for the Veteran's nocturnal enuresis may not be fixed earlier than the date of his July 7, 2008 request to reopen his claim unless the Board can discern some intention on the part of the Veteran to seek reopening of his claim for service connection for nocturnal enuresis at some point earlier than July 7, 2008.  Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In that regard, the claims file simply does not contain any such evidence.

Overall, there is no legal basis upon which to grant an effective date earlier than July 7, 2008 for the award of service connection for nocturnal enuresis.  Accordingly, this appeal is denied.

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an info al claim 38 C.F.R.
 § 3.157(b). The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b).



ORDER

Service connection for varicose veins with swelling of the bilateral lower extremities is denied.

Service connection for fibromyalgia (claimed as Gulf War Syndrome manifested by chronic fatigue, muscle pains and aches, fibromyalgia, memory loss, neuropathy of the bilateral upper and lower extremities, and multiple chemical sensitivity) is granted.

Service connection for a right knee disorder, claimed as being secondary to chronic right ankle sprain, is denied.

Service connection for a right hip disorder, claimed as being secondary to chronic right ankle sprain, is denied.

Service connection for a back disorder, claimed as being secondary to chronic right ankle sprain, is denied.

An earlier effective date than July 7, 2008 for service connection for nocturnal enuresis is denied.


REMAND

In regard to his psychiatric claims, the Veteran testified during his April 2007 DRO hearing that he was performing duties in Saudi Arabia when the alarm signaling a possible enemy chemical attack was sounded.  He stated that he was unable to seal his gas mask due to a defect in the mask.  Although the Veteran stated that he learned later that the signal was a false alarm, he recalled nonetheless that he was fearful during the incident believed that he was going to die.  The Veteran recalled that this incident occurred on February 27, 1991 and that he was attached to unit "MWSS271."  The Board notes that the Veteran consistently and unerringly continued to repeated this stressor during various previous and subsequent VA evaluations and treatment, and also during an August 2007 VA examination.  Given the level of detail provided by the Veteran, the fact that he has provided consistent facts and details regarding the incident over multiple retellings of the incident, and the Veteran's documented Persian Gulf service, the Board finds that the Veteran's stressor is credible.

The post-service VA treatment records and Vet Center records, which relate to treatment rendered from 1996 through 2012, show that the Veteran has received varying diagnoses which include PTSD; major depressive disorder; and anxiety disorder, not otherwise specified.  Regarding PTSD, such diagnosis appears to have been ruled out initially following psychiatric and cognitive testing performed in February 2005.  During the August 2007 VA examination, the examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD; namely the examiner opined that the Veteran did not report an adequate stressor and that the Veteran was at no time in danger during his active duty service.  The examiner opined that the veteran appeared to be overreporting his symptoms and provided an Axis I diagnosis of factitious disorder with mixed physical and psychological symptom presentations.  Notwithstanding the February 2005 psychiatric testing which rule out PTSD and the VA examiner's opinion and diagnoses, records from subsequent VA psychiatric counseling from 2008 through 2012 continuously reference a history of PTSD as well as ongoing diagnoses of major depressive disorder and anxiety disorder.

Overall, the evidence is conflicting as to whether the Veteran has a current PTSD diagnosis.  Additionally, the VA examiner's finding that the Veteran was not in danger does not appear to take into account the Veteran's credibly reported stressor in which he felt afraid for his life while attempting to wear a defective gas mask during a perceived enemy chemical attack.  Toward that end, it is unclear as to whether the examiner's conclusion that the Veteran did not meet all of the DSM-IV criteria for a PTSD diagnosis is based upon the complete facts in the record.  Concerning the Veteran's major depressive disorder and anxiety disorder, the examiner does not address the earlier diagnoses of those conditions during previous VA and Vet Center treatment.  To that end, it is also unclear as to whether the Veteran considered those earlier diagnoses, and to what extent, if any, those earlier diagnoses affected his own diagnoses and opinions.

Under the foregoing circumstances, and given that the subsequent VA treatment records from 2008 through 2012 reflect continuous diagnoses of major depressive disorder, anxiety disorder, and history of PTSD, the VA examiner's August 2007 opinion is incomplete.  As such, the Veteran should be afforded a new VA examination of his claimed PTSD and other acquired psychiatric disorders.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for an increased disability rating for chronic right ankle sprain, rated currently as 20 percent disabling, post-service VA treatment records show that an os trigonum disorder was discovered in October 2008.  The Veteran underwent surgery in May 2010 to resect the os trigonum.  Also, VA treatment records dated October 2009 and July 2010 note the presence of pes cavus deformity in the Veteran's right foot.  These records, however, do not offer any opinions as to whether either the os trigonum or pes cavus are manifestations of the Veteran's service-connected right ankle disability.

In September 2010, the Veteran was afforded a VA examination of his right ankle to determine the current severity of his disability, and, to explore whether the os trigonum is a manifestation resulting from his right ankle disability.  Following examination, the examiner opined that the Veteran's os trigonum and subsequent surgery to resect the os trigonum are not likely secondary to the Veteran's service-connected right ankle sprain residuals.  The examiner did not, however, offer any explanation or reasoning for this negative opinion.  Moreover, the examiner was not asked to offer, nor did he provide, an opinion as to whether the previously noted pes cavus deformity are manifestations of the Veteran's right ankle disability.

In the absence of the foregoing rationale and opinions, the VA examiner's September 2010 opinion is incomplete.  Hence, the examiner should be afforded a new VA examination of his right ankle to address these medical questions.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his right ankle, PTSD, major depressive disorder, and anxiety disorder since June 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims of entitlement to service connection for PTSD and other acquired psychiatric disorders, to include major depressive disorder and anxiety disorder, and an increased disability rating for chronic right ankle sprain.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his claimed psychiatric disabilities and chronic right ankle sprain.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment or treatment for his right ankle since June 2012.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a new VA examination, by an appropriate VA examiner, to determine the nature of the Veteran's claimed acquired psychiatric disorder, and, whether any diagnosed psychiatric disorder is related to the Veteran's active duty service, to include February 1991 Persian Gulf incident in which he was unable to wear his gas mask during a perceived enemy chemical attack.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the aforementioned February 1991 event did occur.

All tests and studies deemed necessary by the examiner must be performed.  The examiner should provide a multi-axis diagnosis, which includes an Axis I diagnosis(es) of any acquired psychiatric disorders.  For each diagnosed disorder, the examiner should also comment upon whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was caused by or resulted from the Veteran's active duty service, to include his Persian Gulf service in 1991.

Also, based on a review of the claims file, interview of the Veteran, and the clinical findings from the examination, the VA examiner should comment upon the following questions: 

	a) does the Veteran have PTSD?  If not, in what way 	are the diagnostic criteria for PTSD under the DSM-	IV not met?

	b)  do you concur with the earlier diagnoses of major 	depressive disorder and anxiety disorder?  Why or 	why not?

	c)  if you concur with the previous diagnoses of major 	depressive disorder and anxiety disorder, is it at least 	as likely as not that either of those disorders was 	caused by or resulted from his active duty service, to 	include his Persian Gulf service in 1991?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions, lay statements, hearing testimony, prior VA examination reports, and other evidence in the claims file.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, to be performed by an appropriate physician, to determine the current symptoms, manifestations, and severity of the Veteran's chronic right ankle sprain.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection of the right ankle, range of motion testing, repetitive motion testing, and stability testing.  All findings from such testing should be expressed.  Based upon the findings from the examination, interview of the Veteran, and review of the claims file, the examiner should comment upon the following questions:

	a)  what are the ranges of dorsiflexion and plantar 	flexion in the Veteran's right ankle before and after 	repetitive motion?

	b)  does the Veteran have any flare-ups, and if so, how 	do they affect his motion and functioning?

	c)  what are the manifestations and symptoms 	associated with the Veteran's service-connected right 	ankle sprain?  Does the Veteran have any 	manifestations in his right foot that are attributable to 	his chronic right ankle sprain (e.g., flat feet, pes cavus, 	metatarsalgia or Morton's disease, hallux valgus, 	hammer toes, malunion or nounion of the metatarsal 	bones, or neurological manifestations)?

	d)  is the pes cavus deformity noted in the October 	2009 and July 2010 VA treatment records attributable 	to the Veteran's service-connected chronic right ankle 	sprain?

	e)  do you concur with the previous September 2010 	VA examiner's opinion that the Veteran's os trigonum 	was not likely caused or aggravated by his service-	connected chronic right ankle sprain?  Why or why 	not?

	f)  what are the functional limitations caused by the 	Veteran's service-connected right ankle sprain and 	other associated manifestations?  How do they impact 	the Veteran's ability to perform his activities of daily 	living and his?  How do they impact his occupational 	functioning?

Any and all opinions must be accompanied by a complete rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions, lay statements, hearing testimony, prior VA examination reports, and other evidence in the claims file.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.  

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for PTSD and other acquired psychiatric disorders, to include major depressive disorder and anxiety disorder, and entitlement to an increased disability rating for chronic right ankle sprain, currently rated as 20 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


